Name: Commission Regulation (EEC) No 3882/92 of 30 December 1992 temporarily suspending the advance fixing of export refunds for certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 391 /15 COMMISSION REGULATION (EEC) No 3882/92 of 30 December 1992 temporarily suspending the advance fixing of export refunds for certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3641 /90 (2), Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1344/86 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the market for certain milk products is charac ­ terized by uncertainty ; whereas the current refunds applicable could lead to speculative advance fixing of the refund ; whereas it is necessary to suspend temporarily the advance fixing of refunds for the products in question ; whereas this suspension must not affect applications pending, submitted before 29 December 1992, HAS ADOPTED THIS REGULATION : . Article 1 1 . The advance fixing of export refunds for products falling within CN code 0402 10 is hereby suspended during the period 31 December 1992 to 5 January 1993. 2. However, the suspension provided for in the preceding paragraph shall not apply to applications for certificates submitted before 29 December 1992, which are to be issued as from that date. Article 2 This Regulation shall enter into force on 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1992. For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 148, 28 . 6. 1968 , p. 13. 0 OJ No L 362, 11 . 12. 1990, p. 5. 0 OJ No L 155, 3. 7. 1968, p. 1 . (4) OJ No L 119, 8 . 5. 1986, p. 36.